PRUDENTIAL GOVERNMENT INCOME FUND, INC. Gateway Center Three 100 Mulberry Street Newark, New Jersey 07102 April 30, 2010 VIA EDGAR Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C. 20549 Re: Prudential Government Income Fund, Inc. File Nos.: 2-82976 and 811-03712 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, please accept this certification that the Prospectus and Statement of Additional Information for the above-referenced Registrant do not differ from that contained in Post-Effective Amendment No. 41 to the Registrant’s Registration Statement on Form N-1A, which was filed electronically via EDGAR on April 28, 2010. If you have any questions concerning this filing, please contact the undersigned at (973) 802- 5032. Very truly yours, /s/ Claudia DiGiacomo Claudia DiGiacomo Assistant Secretary
